Exhibit 10.4

SERIES A PREFERRED UNIT PURCHASE AGREEMENT

BY AND AMONG

ATLAS ENERGY GROUP, LLC

AND

THE PURCHASERS SIGNATORY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I DEFINITIONS

     1    

Section 1.01

   Definitions      1    

ARTICLE II SALE AND PURCHASE

     5    

Section 2.01

   Sale and Purchase      5    

Section 2.02

   Purchased Units      5    

Section 2.03

   Consideration      5    

Section 2.04

   Funding      5    

Section 2.05

   Closing      5  

ARTICLE III REPRESENTATIONS AND WARRANTIES OF ATLAS

     6    

Section 3.01

   Existence      6    

Section 3.02

   Capitalization and Valid Issuance of Purchased Units      6    

Section 3.03

   Atlas SEC Documents      7    

Section 3.04

   Litigation      8    

Section 3.05

   No Breach      8    

Section 3.06

   Authority      8    

Section 3.07

   Compliance with Laws      9    

Section 3.08

   Approvals      9    

Section 3.09

   Investment Company Status      9    

Section 3.10

   Offering      9    

Section 3.11

   Certain Fees      9    

Section 3.12

   Registration Rights      9  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

     10    

Section 4.01

   Valid Existence      10    

Section 4.02

   No Breach      10    

Section 4.03

   Investment      10    

Section 4.04

   Nature of Purchaser      11    

Section 4.05

   Restricted Securities      11    

Section 4.06

   Certain Fees      11    

Section 4.07

   Legend      11    

Section 4.08

   Receipt of Information      11  

ARTICLE V COVENANTS

     12    

Section 5.01

   Anti-dilution Protection      12    

Section 5.02

   Taking of Necessary Action      12    

Section 5.03

   Public Filings      12    

Section 5.04

   Use of Proceeds      12    

Section 5.05

   NYSE Listing of Common Units      12    

Section 5.06

   Expense Reimbursement      12    

Section 5.07

   LLC Agreement      12  

 

i



--------------------------------------------------------------------------------

ARTICLE VI CLOSING CONDITIONS

  12  

Section 6.01

Conditions to the Closing   12  

Section 6.02

Atlas Deliveries   14  

Section 6.03

Purchaser Deliveries   14  

ARTICLE VII INDEMNIFICATION, COSTS AND EXPENSES

  14  

Section 7.01

Indemnification by Atlas   14  

Section 7.02

Indemnification by Purchasers   15  

Section 7.03

Indemnification Procedure   15  

Section 7.04

Limitations on Indemnification   16  

ARTICLE VIII MISCELLANEOUS

  16  

Section 8.01

Interpretation   16  

Section 8.02

Survival of Provisions   17  

Section 8.03

No Waiver; Modifications in Writing   17  

Section 8.04

Binding Effect; Assignment   17  

Section 8.05

Aggregation of Purchased Units   18  

Section 8.06

Communications   18  

Section 8.07

Entire Agreement   18  

Section 8.08

Governing Law   18  

Section 8.09

Execution in Counterparts   19  

Section 8.10

Termination   19  

Section 8.11

Obligations Limited to Parties to Agreement   19  

 

ii



--------------------------------------------------------------------------------

Schedules and Exhibits

Schedule 2.01 – Commitment Amounts

 

Exhibit A - Atlas Energy Group, LLC Officer’s Certificate Exhibit B - Amendment
No. 1 to Third Amended and Restated Limited Liability Company of Atlas Energy
Group, LLC Exhibit C - Registration Rights Agreement

 

iii



--------------------------------------------------------------------------------

SERIES A PREFERRED UNIT PURCHASE AGREEMENT

This SERIES A PREFERRED UNIT PURCHASE AGREEMENT, is entered into as of
February 26, 2015 (this “Agreement”), by and among ATLAS ENERGY GROUP, LLC, a
Delaware limited liability company (“Atlas”), and the purchasers signatory
hereto (each a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, pursuant to the terms and conditions set forth in that certain
Agreement and Plan of Merger, dated as of October 13, 2014, by and among Targa
Resources Corp. (“TRC”), Trident GP Merger Sub LLC (“Merger Sub”), Atlas Energy,
L.P. (“ATLS”) and Atlas Energy GP, LLC (as such agreement may be amended from
time to time, the “ATLS Merger Agreement”), Merger Sub will merge with and into
ATLS (the “ATLS Merger”), with ATLS surviving the merger as a wholly owned
subsidiary of TRC;

WHEREAS, prior to the ATLS Merger, ATLS will transfer all of its assets and
liabilities other than those related to its “Atlas Pipeline Partners” segment to
Atlas (the “Separation”) and will then distribute common units in Atlas to
holders of ATLS common units (the “Distribution”) as of the record date for the
Distribution, in each case on the terms and conditions set forth in the
Separation and Distribution Agreement (defined below);

WHEREAS, pursuant to the terms of the Separation and Distribution Agreement, at
or prior to the Distribution, Atlas is required to transfer $150,000,000 in cash
to ATLS (the “Cash Transfer”) which ATLS will use to repay a portion of its
outstanding indebtedness (the “ATLS Indebtedness”) and Atlas desires to finance
a portion of the Cash Transfer through the sale of Series A Units (defined
below), and the Purchasers desire to purchase Series A Units from Atlas, each in
accordance with the provisions of this Agreement;

WHEREAS, Atlas has agreed to provide the Purchaser with registration rights with
respect to the Purchased Units (defined below) acquired pursuant to this
Agreement and the Common Units underlying the Purchased Units.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Atlas and the Purchasers hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling”, “controlled by” and “under common control



--------------------------------------------------------------------------------

with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Amendment 1” means Amendment No. 1 to the Third Amended and Restated Limited
Liability Company Agreement of Atlas, to be adopted by Atlas substantially in
the form attached as Exhibit B.

“Atlas” shall have the meaning specified in the introductory paragraph.

“Atlas Financial Statements” shall have the meaning specified in Section 3.03.

“Atlas Financing Arrangements” means the financing arrangements entered or to be
entered into by Atlas and its Subsidiaries in connection with the Distribution.

“Atlas Related Parties” shall have the meaning specified in Section 7.02.

“Atlas SEC Documents” shall have the meaning specified in Section 3.03.

“ATLS” shall have the meaning specified in the recitals.

“ATLS Indebtedness” shall have the meaning specified in the recitals.

“ATLS Merger” shall have the meaning specified in the recitals.

“ATLS Merger Agreement” shall have the meaning specified in the recitals.

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, and any and all other agreements or instruments executed and
delivered by the Parties to evidence the execution, delivery and performance of
this Agreement, and any amendments thereto.

“Business Day” means any day other than a Saturday, a Sunday, or a legal holiday
for commercial banks in New York, New York.

“Capitalization Date” has the meaning set forth in Section 3.02.

“Cash Transfer” has the meaning set forth in the recitals.

“Closing” shall have the meaning specified in Section 2.05.

“Closing Date” shall have the meaning specified in 2.05.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

“Commitment Amount” in respect of a Purchaser means the dollar amount set forth
on Schedule 2.01 to this Agreement under the heading “Purchaser’s Commitment
Amount” opposite such Purchaser’s name.

“Common Units” means the Common Units of Atlas having the rights, preferences
and designations set forth in the LLC Agreement, as amended by Amendment 1.

“Delaware Act” means the Delaware Limited Liability Company Act, as amended from
time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Form 10 Registration Statement” means the Registration Statement on Form 10
(File No. 001-36725), as it has been or as it may be amended or supplemented
from time to time, filed by Atlas with the Commission to register the Common
Units under the Exchange Act.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, Atlas, its
Subsidiaries or any of their Property or of the Purchaser.

“Indemnified Party” shall have the meaning specified in Section 7.03.

“Indemnifying Party” shall have the meaning specified in Section 7.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“LLC Agreement” means the Third Amended and Restated Limited Liability Company
Agreement of Atlas, substantially in the form included in the information
statement filed as Exhibit 99.1 to the Current Report on Form 8-K filed by Atlas
with the Commission on February 9, 2015.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

“Merger Sub” shall have the meaning specified in the recitals.

 

3



--------------------------------------------------------------------------------

“Net Proceeds” means the aggregate amount delivered for the Purchased Units as
set forth on Schedule 2.01, less any Purchaser Transaction Expenses and any
expenses incurred by Atlas in connection with the transactions contemplated by
this Agreement.

“Party” or “Parties” means Atlas and each Purchaser, individually or
collectively, as the case may be.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchased Securities” means the Purchased Units and the Common Units underlying
the Purchased Units.

“Purchased Units” means the Series A Units to be issued and sold to the
Purchasers pursuant to this Agreement.

“Purchaser” and “Purchasers” shall have the meaning specified in the
introductory paragraph.

“Purchaser Material Adverse Effect” means any material and adverse effect on
(i) the ability of a Purchaser to meet its obligations under this Agreement or
the Registration Rights Agreement on a timely basis or (ii) the ability of a
Purchaser to consummate the transactions under this Agreement or the
Registration Rights Agreement.

“Purchaser Related Parties” shall have the meaning specified in Section 7.01.

“Purchaser Transaction Expenses” shall have the meaning specified in
Section 5.06.

“Registration Rights Agreement” means the registration rights agreement to be
entered into at Closing between Atlas and the Purchasers, substantially in the
form attached as Exhibit C.

“Representatives” of any Person means the officers, managers, directors,
employees, agents, affiliates, control persons, counsel, investment bankers and
other representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement to be entered into by and among ATLS, Atlas Energy GP,
LLC and Atlas, substantially in the form filed by Atlas with the Commission as
Exhibit 2.1 to the Form 10 Registration Statement.

 

4



--------------------------------------------------------------------------------

“Series A Units” means the Series A Preferred Units of Atlas having the rights,
preferences and designations set forth in the LLC Agreement, as amended by
Amendment 1.

“Series A Unit Price” shall have the meaning specified in Section 2.03.

“Subsidiary” means, as to any Person, any corporation or other entity, of which
a majority of the outstanding equity interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors of such
corporation or other entity (irrespective of whether or not at the time any
equity interest of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency), is at the time, directly or indirectly, owned or controlled by
such Person or one or more of its Subsidiaries; provided, that for purposes of
this Agreement, Atlas Resources Partners, L.P., Atlas Growth Partners, L.P.,
Atlas Pipeline Partners, L.P., Atlas Pipeline Partners GP, LLC and their
respective Subsidiaries shall not be deemed to be Subsidiaries of Atlas or any
Atlas Subsidiary.

“Terminating Breach” shall have the meaning specified in Section 8.10(a).

“TRC” shall have the meaning specified in the recitals.

ARTICLE II

SALE AND PURCHASE

Section 2.01 Sale and Purchase. Immediately following the Distribution, and
subject to the terms and conditions of this Agreement, at the Closing, (i) Atlas
hereby agrees to issue and sell to each Purchaser, and each Purchaser hereby
agrees, to purchase from Atlas, subject to Section 2.02, the number of Purchased
Units set forth opposite its name on Schedule 2.01 hereto, and (ii) each
Purchaser agrees to pay Atlas the Series A Unit Price for each such Purchased
Unit.

Section 2.02 Purchased Units. The number of Purchased Units to be issued and
sold to each Purchaser will be equal to such Purchaser’s Commitment Amount
divided by the Series A Unit Price as indicated on Schedule 2.01 hereto. The
Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Series A Units as set forth in the LLC Agreement, as
amended by Amendment 1.

Section 2.03 Consideration. The amount per Series A Unit Purchasers will pay to
Atlas to purchase the Purchased Units shall be $25.00 (the “Series A Unit
Price”).

Section 2.04 Funding. Each Purchaser shall pay to Atlas its Commitment Amount no
later than within one (1) Business Day prior to the Closing Date by wire
transfer of immediately available funds to an account designated by Atlas in
writing to the Purchasers.

Section 2.05 Closing. Subject to satisfaction or waiver of the conditions set
forth in Article VI, the closing with respect to the purchase and sale of the
Series A Units (the “Closing”) shall take place on the date (the “Closing Date”)
on which the Distribution occurs, which is currently anticipated to be
February 27, 2015.

 

5



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ATLAS

Atlas represents and warrants to each Purchaser as of the Closing as follows:

Section 3.01 Existence. Each of Atlas and its Subsidiaries: (i) is a
corporation, limited partnership, partnership or limited liability company, as
applicable, duly organized, validly existing and in good standing under the Laws
of the state or other jurisdiction of its incorporation or organization;
(ii) has all requisite power and authority, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as currently conducted and
as such business is described in the Atlas SEC Documents, except where the
failure to obtain such licenses, authorizations, consents and approvals would
not reasonably be expected to have a material adverse effect on Atlas. Each of
Atlas and its Subsidiaries is duly qualified or licensed and in good standing as
a foreign limited liability company, limited partnership, partnership or
corporation, as applicable, and is authorized to do business in each
jurisdiction in which the ownership or leasing of its respective Properties or
the character of its respective operations makes such qualification necessary,
except where the failure to obtain such qualification, license, authorization or
good standing would not reasonably be expected to have a material adverse effect
on Atlas.

Section 3.02 Capitalization and Valid Issuance of Purchased Units.

(a) As of February 23, 2015 (the “Capitalization Date”), there are 52,021,532
common units of ATLS issued and outstanding. Assuming that the record date for
the Distribution were the Capitalization Date, immediately following the
Distribution and prior to the issuance and sale of the Purchased Units, the
issued and outstanding limited liability company interests of Atlas would
consist of 26,010,766 Common Units. All of the Common Units outstanding at
Closing have been duly authorized and validly issued in accordance with
applicable Law and the LLC Agreement and are fully paid (to the extent required
under the LLC Agreement) and non-assessable (except as such non-assessability
may be affected by Section 18-607 or 18-804 of the Delaware Act).

(b) Other than the Atlas 2015 Long-Term Incentive Plan described in the Atlas
SEC Reports, Atlas has no equity compensation plans that contemplate the
issuance of Common Units (or securities convertible into or exchangeable for
Common Units). Atlas has no outstanding indebtedness having the right to vote
(or convertible into or exchangeable for securities having the right to vote) on
any matters on which the holders of Common Units may vote. Except as set forth
in the first sentence of this Section 3.02(b), as contemplated by this
Agreement, as are contained in the LLC Agreement, as amended by Amendment 1, or
as described in the Atlas SEC Documents, there are no outstanding or authorized
(i) options, warrants, preemptive rights, subscriptions, calls or other rights,
convertible securities, agreements, claims or commitments of any character
obligating Atlas or any of its Subsidiaries to issue, transfer or sell any
limited liability company interests or other equity interests in Atlas or any of
its Subsidiaries or securities convertible into or exchangeable for such limited
liability company interests or other equity interests, (ii) obligations of Atlas
or any of its Subsidiaries to repurchase, redeem or otherwise acquire any
limited liability company interests or other equity interests in Atlas or any of
its Subsidiaries or any such securities or agreements listed in clause

 

6



--------------------------------------------------------------------------------

(i) of this sentence or (iii) voting trusts or similar agreements to which Atlas
or any of its Subsidiaries is a party with respect to the voting of the equity
interests of Atlas or any of its Subsidiaries.

(c) Except as described in the Atlas SEC Documents, all of the issued and
outstanding equity interests of each of Atlas’s Subsidiaries are owned, directly
or indirectly, by Atlas free and clear of any Liens (except for such
restrictions as may exist under applicable Law and except for such Liens as may
be imposed under the Atlas Financing Arrangements), and all such ownership
interests have been duly authorized and validly issued and are fully paid (to
the extent required by applicable Law and the organizational documents of
Atlas’s Subsidiaries, as applicable) and non-assessable (except as
non-assessability may be affected by Section 18-607 or 18-804 of the Delaware
Act, similar statutes or the organizational documents of Atlas’s Subsidiaries,
as applicable) and free of preemptive rights, with no personal liability
attaching to the ownership thereof.

(d) The offer and sale of the Purchased Units and the limited liability company
interests represented thereby, and the Common Units issuable upon conversion of
the Purchased Units in accordance with the terms of the Series A Units as
reflected in Amendment 1, are duly authorized by Atlas pursuant to the LLC
Agreement, as amended by Amendment 1, and, when issued and delivered to the
Purchaser against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by
applicable Law and the LLC Agreement, as amended by Amendment 1) and
non-assessable (except as such non-assessability may be affected by
Section 18-607 or 18-804 of the Delaware Act) and will be free of any and all
Liens and restrictions on transfer, other than restrictions on transfer under
the LLC Agreement, as amended by Amendment 1, the Registration Rights Agreement
and applicable state and federal securities Laws and other than such Liens as
are created by the Purchaser thereof.

(e) Atlas’s Common Units are approved for listing on The New York Stock Exchange
and Atlas has not received any notice of delisting.

(f) The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Series A Units as set forth in the LLC Agreement, as
amended by Amendment 1.

Section 3.03 Atlas SEC Documents. Atlas has filed with the Commission all forms,
registration statements, reports, schedules and statements required to be filed
by it under the Exchange Act or the Securities Act (all such documents filed on
or prior to the date of this Agreement, including the Form 10 Registration
Statement, collectively, the “Atlas SEC Documents”). The Atlas SEC Documents,
including any audited or unaudited financial statements and any notes thereto or
schedules included therein (the “Atlas Financial Statements”), at the time filed
(in the case of registration statements and the Form 10 Registration Statement,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequently filed Atlas SEC Document filed prior to the Closing) (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (ii) complied in all material respects with the applicable

 

7



--------------------------------------------------------------------------------

requirements of the Exchange Act and the Securities Act, as the case may be,
(iii) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (iv) were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by the
Commission) and (v) fairly presented (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the consolidated financial position and status of the business of Atlas
as of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended. Grant Thornton LLP is an independent
registered public accounting firm with respect to Atlas and has not resigned or
been dismissed as independent registered public accountants of Atlas as a result
of or in connection with any disagreement with Atlas on any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedures.

Section 3.04 Litigation. Except as set forth in the Atlas SEC Documents, there
is no Action pending or, to the knowledge of Atlas, threatened in writing
against Atlas or any of its Subsidiaries that would reasonably be expected to
prevent the consummation of the transactions contemplated by this Agreement.

Section 3.05 No Breach. The execution, delivery and performance by Atlas of the
Basic Documents to which it is a party and all other agreements and instruments
in connection with the transactions contemplated by the Basic Documents, and
compliance by Atlas with the terms and provisions hereof and thereof, do not
(a) violate any provision of any Law applicable to Atlas or any of its
Subsidiaries or any of their respective Properties, (b) conflict with or result
in a violation of any provision of the Certificate of Formation of Atlas, as
amended, or the LLC Agreement, as amended by Amendment 1, or any organizational
documents of any of Atlas’s Subsidiaries, (c) require any consent, approval or
notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under (i) any material note,
bond, mortgage, license, or loan or credit agreement to which Atlas or any of
its Subsidiaries is a party or by which Atlas or any of its Subsidiaries or any
of their respective Properties may be bound or (ii) any other material
agreement, instrument or obligation, or (d) result in or require the creation or
imposition of any Lien upon or with respect to any of the Properties now owned
or hereafter acquired by Atlas or any of its Subsidiaries, except in the cases
of clauses (a), (c) and (d) where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 3.05 would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
Atlas.

Section 3.06 Authority. Atlas has all necessary limited liability company power
and authority to execute, deliver and perform its obligations under the Basic
Documents to which it is a party and to consummate the transactions contemplated
thereby; the execution, delivery and performance by Atlas of each of the Basic
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary action on its
part; and the Basic Documents constitute the legal, valid and binding
obligations of Atlas, enforceable in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar Laws affecting

 

8



--------------------------------------------------------------------------------

creditors’ rights generally or by general principles of equity. Except as
contemplated by Amendment 1, no approval by the holders of Common Units is
required as a result of Atlas’s issuance and sale of the Purchased Units.

Section 3.07 Compliance with Laws. Neither Atlas nor any of its Subsidiaries is
in violation of any judgment, decree or order or any Law applicable to Atlas or
its Subsidiaries, except as would not, individually or in the aggregate, have a
material adverse effect on Atlas. Atlas and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on Atlas, and neither Atlas nor any such Subsidiary has received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit, except where such potential revocation or
modification would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on Atlas.

Section 3.08 Approvals. Except as contemplated by this Agreement, or as required
by the Commission in connection with Atlas’s obligations under the Registration
Rights Agreement, no authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
Atlas of any of the Basic Documents to which it is a party, except where the
failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on Atlas.

Section 3.09 Investment Company Status. Atlas is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

Section 3.10 Offering. Assuming the accuracy of the representations and
warranties of the Purchaser contained in this Agreement, the sale and issuance
of the Purchased Units pursuant to this Agreement are exempt from the
registration requirements of the Securities Act, and neither Atlas nor any
authorized Representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.

Section 3.11 Certain Fees. The Purchasers shall not be liable for any fees or
commissions payable by Atlas to brokers, finders or investment bankers with
respect to the sale of any of the Purchased Securities or the consummation of
the transactions contemplated by this Agreement. Atlas agrees that it will
indemnify and hold harmless Purchaser from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by Atlas or alleged to have been incurred by Atlas in
connection with the sale of Purchased Securities or the consummation of the
transactions contemplated by this Agreement.

Section 3.12 Registration Rights. Neither the execution of this Agreement nor
the issuance of the Purchased Units as contemplated by this Agreement gives rise
to any rights for or relating to the registration of any securities of Atlas,
other than pursuant to the Registration Rights Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Each Purchaser hereby represents and warrants to Atlas with respect to itself,
as of the Closing, as follows:

Section 4.01 Valid Existence. Purchaser (i) to the extent not a natural person,
is duly organized, validly existing and in good standing under the Laws of its
jurisdiction of formation or organization and (ii) has all requisite power, and
has all material governmental licenses, authorizations, consents and approvals,
necessary to own its Properties and carry on its business as its business is now
being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not have and would not reasonably
be expected to have a Purchaser Material Adverse Effect.

Section 4.02 No Breach. The execution, delivery and performance by Purchaser of
the Basic Documents to which it is a party and all other agreements and
instruments in connection with the transactions contemplated by the Basic
Documents to which it is a party, and compliance by Purchaser with the terms and
provisions hereof and thereof and the purchase of the Purchased Units by
Purchaser do not (a) violate any provision of any Law, governmental permit,
determination or award having applicability to Purchaser or any of its
Properties, (b) conflict with or result in a violation of any provision of the
organizational documents of Purchaser or (c) require any consent (other than
standard internal consents), approval or notice under or result in a violation
or breach of or constitute (with or without due notice or lapse of time or both)
a default (or give rise to any right of termination, cancellation or
acceleration) under (i) any material note, bond, mortgage, license, or loan or
credit agreement to which Purchaser is a party or by which Purchaser or any of
its Properties may be bound or (ii) any other such material agreement,
instrument or obligation, except in the case of clauses (a) and (c) where such
violation, default, breach, termination, cancellation, failure to receive
consent or approval, or acceleration with respect to the foregoing provisions of
this Section 4.02 would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect.

Section 4.03 Investment. The Purchased Units are being acquired for Purchaser’s
own account, not as a nominee or agent, and with no present intention of
distributing the Purchased Units or any part thereof, and Purchaser has no
present intention of selling or granting any participation in or otherwise
distributing the same in any transaction in violation of the securities Laws of
the United States of America or any state, without prejudice, however, to
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of the Purchased Units under a registration statement under the Securities Act
and applicable state securities Laws or under an exemption from such
registration available thereunder (including, if available, Rule 144 promulgated
thereunder). If Purchaser should in the future decide to dispose of any of the
Purchased Units, Purchaser understands and agrees that it may do so only (a)(i)
in compliance with the Securities Act and applicable state securities Law, as
then in effect, or pursuant to an exemption therefrom (including Rule 144 under
the Securities Act) or (ii) in the manner

 

10



--------------------------------------------------------------------------------

contemplated by any registration statement pursuant to which such securities are
being offered, (b) if no stop-transfer instructions will be in effect with
respect to such securities and (c) in compliance with the LLC Agreement,
including Amendment 1.

Section 4.04 Nature of Purchaser. Purchaser represents and warrants to, and
covenants and agrees with, Atlas that (a) it is an “accredited investor” within
the meaning of Rule 501 of Regulation D promulgated by the Commission pursuant
to the Securities Act and (b) by reason of its business and financial experience
it has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Securities, is able to bear the economic
risk of such investment and, at the present time, would be able to afford a
complete loss of such investment.

Section 4.05 Restricted Securities. Purchaser understands that the Purchased
Securities it is purchasing are characterized as “restricted securities” under
the federal securities Laws inasmuch as they are being acquired from Atlas in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In connection with the
foregoing, Purchaser represents that it is knowledgeable with respect to Rule
144 of the Commission promulgated under the Securities Act.

Section 4.06 Certain Fees. No fees or commissions will be payable by Purchaser
to brokers, finders or investment bankers with respect to the sale of any of the
Purchased Securities or the consummation of the transactions contemplated by
this Agreement. Atlas will not be liable for any such fees or commissions.
Purchaser agrees that it will indemnify and hold harmless Atlas from and against
any and all claims, demands or liabilities for broker’s, finder’s, placement or
other similar fees or commissions incurred by Purchaser or alleged to have been
incurred by Purchaser in connection with the purchase of Purchased Securities or
the consummation of the transactions contemplated by this Agreement.

Section 4.07 Legend. The Purchased Units shall bear the legend set forth in
Section 5.9(b)(vi) of Amendment 1 (with appropriate comparable notations or
other arrangements being made with respect to any uncertificated units).

Section 4.08 Receipt of Information. The Purchaser (a) has carefully reviewed
the Atlas SEC Documents and has been furnished with all other materials that it
considers relevant to an investment in the Purchased Units, has had a full
opportunity to ask questions of and receive answers from Atlas or any person or
persons acting on behalf of Atlas concerning the terms and conditions of an
investment in the Purchased Units; (b) has conducted, to the extent it deemed
necessary, an independent investigation of such matters as, in its judgment, is
necessary for it to make an informed investment decision with respect to the
Purchased Units and Atlas; (c) is not relying upon, and has not relied upon, any
statement, representation or warranty made by any person except for the
statements, representations and warranties contained in this Agreement and the
Atlas SEC Documents; and (d) has made all decisions in connection with the offer
and sale of the Purchased Securities as the result of arm’s-length negotiations.

 

11



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01 Anti-dilution Protection. The Purchased Units are subject to the
anti-dilution provisions set forth in the LLC Agreement, as amended by Amendment
1.

Section 5.02 Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
Atlas and each Purchaser will, and Atlas shall cause each of its Subsidiaries
to, use its commercially reasonable efforts to make all filings and obtain all
consents of Governmental Authorities that may be necessary or, in the reasonable
opinion of such Purchaser or Atlas, as the case may be, advisable for the
consummation of the transactions contemplated by this Agreement and the other
Basic Documents.

Section 5.03 Public Filings. Atlas shall timely file any filings and notices
required to be made by Atlas by the Commission or applicable Law with respect to
the transactions contemplated hereby.

Section 5.04 Use of Proceeds. Atlas shall use the Net Proceeds to either finance
a portion of the Cash Transfer or repay a portion of the outstanding ATLS
Indebtedness on behalf of ATLS, in each case as of or prior to the Distribution.

Section 5.05 NYSE Listing of Common Units. Promptly following the Closing Date,
Atlas will submit a supplemental listing application to the New York Stock
Exchange with respect to the Common Units underlying each of the Purchased
Units.

Section 5.06 Expense Reimbursement. Except as set forth in Section 4.06,
following the Closing, Atlas will pay on behalf of the Purchasers, or at the
Company’s option will reimburse the Purchasers for, reasonable out-of-pocket
costs and expenses incurred by the Purchasers in connection with the
transactions contemplated by this Agreement, including fees and expenses of
counsel, accountants, consultants and other advisors (the “Purchaser Transaction
Expenses”) within 10 Business Days of receipt of an invoice from a Purchaser in
respect of the Purchaser Transaction Expenses. At least 1 Business Day prior to
the Closing, each Purchaser shall provide Atlas with a written estimate of its
Purchaser Transaction Expenses.

Section 5.07 LLC Agreement. Prior to the Distribution, Atlas shall have adopted
the LLC Agreement. Prior to the issuance and sale of the Series A Units, Atlas
shall have adopted Amendment 1.

ARTICLE VI

CLOSING CONDITIONS

Section 6.01 Conditions to the Closing.

(a) Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the

 

12



--------------------------------------------------------------------------------

satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by either Party on behalf of itself in
writing, in whole or in part, to the extent permitted by applicable Law):

(i) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;

(ii) there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement; and

(iii) The Distribution shall have been consummated substantially on the terms
set forth in the Separation and Distribution Agreement.

(b) Purchaser Conditions. The respective obligation of each Purchaser to
consummate the purchase of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by Purchaser on behalf of itself in writing,
in whole or in part, to the extent permitted by applicable Law):

(i) Atlas shall have performed and complied with the covenants and agreements
contained in this Agreement in all material respects that are required to be
performed and complied with by Atlas on or prior to the Closing Date;

(ii) the representations and warranties of Atlas contained in this Agreement
that are qualified by materiality or material adverse effect shall be true and
correct as of the Closing Date and all other representations and warranties
shall be true and correct in all material respects as of the Closing Date, in
each case as though made at and as of the Closing Date (except that
representations made as of a specific date shall be required to be true and
correct as of such date only); and

(iii) Atlas shall have delivered, or caused to be delivered, to Purchaser at the
Closing, Atlas’s closing deliveries described in Section 6.02 of this Agreement.

(c) Atlas’s Conditions. The obligation of Atlas to consummate the sale of the
Purchased Units shall be subject to the satisfaction on or prior to the Closing
Date of the following conditions by each Purchaser (which may be waived by Atlas
in writing, in whole or in part, to the extent permitted by applicable Law):

(i) Each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by Purchaser on or prior to the
Closing Date;

(ii) The representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be

 

13



--------------------------------------------------------------------------------

true and correct as of the Closing Date and all other representations and
warranties shall be true and correct in all material respects as of the Closing
Date, in each case as though made at and as of the Closing Date (except that
representations made as of a specific date shall be required to be true and
correct as of such date only);

(iii) Each Purchaser shall have delivered the Commitment Amount to Atlas within
one (1) Business Day prior to the Closing Date; and

(iv) Each Purchaser shall have delivered, or caused to be delivered, to Atlas at
the Closing, each Purchaser’s closing deliveries described in Section 6.03 of
this Agreement.

Section 6.02 Atlas Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, Atlas will deliver, or cause to be delivered, to
each Purchaser:

(a) a letter instructing Atlas’s transfer agent to issue Series A Units
evidenced by book entry positions in the name of the Purchaser, or, if Atlas is
acting as the transfer agent for the Series A Units, a letter from Atlas to each
Purchaser evidencing the number of Purchased Units being purchased by such
Purchaser;

(b) an Officer’s Certificate in substantially the form attached to this
Agreement as Exhibit A-1; and

(c) the Registration Rights Agreement, which shall have been duly executed by
Atlas.

Section 6.03 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered, to Atlas:

(a) the Registration Rights Agreement, which shall have been duly executed by
such Purchaser; and

(b) an Officer’s Certificate in in substantially the form attached to this
Agreement as Exhibit A-2.

ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES

Section 7.01 Indemnification by Atlas. Atlas agrees to indemnify Purchaser and
its Representatives (collectively, “Purchaser Related Parties”) from, and hold
each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands and causes of
action, and, in connection therewith, and promptly upon demand, pay and
reimburse each of them for all costs, losses, liabilities, damages or expenses
of any kind or nature whatsoever, including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of or in any way related to (i) any actual or proposed
use by Atlas of the proceeds of the sale of the Purchased Units or (ii) the
breach of any of the representations,

 

14



--------------------------------------------------------------------------------

warranties or covenants of Atlas contained herein; provided that such claim for
indemnification relating to a breach of a representation or warranty is made
prior to the expiration of such representation or warranty.

Section 7.02 Indemnification by Purchasers. Each Purchaser agrees, severally but
not jointly, to indemnify Atlas and its Representatives (collectively, “Atlas
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay and reimburse each of them for all costs, losses,
liabilities, damages or expenses of any kind or nature whatsoever, including the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them as a result of, arising out of or in any way related to the breach of any
of the representations, warranties or covenants of such Purchaser contained
herein; provided that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty.

Section 7.03 Indemnification Procedure. Promptly after any Atlas Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action
or proceeding by a third party, which the Indemnified Party believes in good
faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action or proceeding, but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
subject to limitations regarding confidential information or information subject
to the attorney-client privilege, furnishing the Indemnifying Party with any
books, records and other information reasonably requested by the Indemnifying
Party and in the Indemnified Party’s possession or control. Such cooperation of
the Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses

 

15



--------------------------------------------------------------------------------

available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred; provided that the Indemnifying Party shall not
have the obligation to reimburse fees and expenses for more than one counsel for
all Indemnified Parties (in addition to one local counsel for each applicable
jurisdiction). Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, involves no admission of wrongdoing or malfeasance by, and
includes a complete release from liability of, the Indemnified Party.

Section 7.04 Limitations on Indemnification. An Indemnifying Party shall not
have any liability for indemnification under Section 7.01(ii) or 7.02 (other
than for breaches of Sections 3.01, 3.02, 3.06, 3.11, Section 4.01 or 4.06)
unless and until the aggregate amount that is indemnifiable by such Indemnifying
Party under such respective section exceeds (i) in the case of an Atlas Related
Party, 1% of the aggregate Commitment Amount, in which case the Atlas Related
Party shall be responsible for the excess up to a cap of 15% of such aggregate
Commitment Amount or (ii) in the case of a Purchaser (including its Purchaser
Related Parties) 1% of such Purchaser’s Commitment Amount, in which case the
Purchaser (including its Purchaser Related Parties) shall be responsible for the
excess up to a cap of 15% of such Commitment Amount. Notwithstanding the
foregoing, in no event shall a Purchaser (including its Purchaser Related
Parties) be liable to indemnify the Atlas Related Parties for, or entitled to
receive indemnification payments, in an aggregate amount exceeding its
Commitment Amount. An Indemnifying Party shall not be liable for any punitive or
consequential damages, except to the extent such damages are actually paid to
third parties in connection with a third party claim.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Interpretation. Article, Section, Schedule and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever Atlas has an obligation under the Basic Documents, the expense of
complying with such obligation shall be an expense of Atlas unless otherwise
specified. Whenever any determination, consent or approval is to be made or
given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified. If any provision in the
Basic Documents is held to be illegal, invalid, not binding or unenforceable,
such provision shall be fully severable and the Basic Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Basic Documents, and the remaining
provisions shall remain in full force and effect. The Basic Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.

 

16



--------------------------------------------------------------------------------

Section 8.02 Survival of Provisions. The representations and warranties set
forth in this Agreement shall survive the execution and delivery of this
Agreement and the issuance and delivery of the Purchased Units for a period of
one year, with the exception that representations and warranties set forth in
Sections 3.01, 3.02, 3.06, 3.11 and Section 4.01 and 4.06 shall survive
perpetually. The covenants made in this Agreement or any other Basic Document
shall survive the Closing of the transactions described herein and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased Units and payment therefor and repayment, conversion, exercise or
repurchase thereof. All indemnification obligations of Atlas and the Purchaser
pursuant to Section 3.11, Section 4.06 and Article VII of this Agreement shall
remain operative and in full force and effect unless such obligations are
expressly terminated in a writing by the Parties referencing the particular
Article or Section, regardless of any purported general termination of this
Agreement and following the Closing, shall provide the sole and exclusive remedy
for any and all claims under this Agreement.

Section 8.03 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a Party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided in this Agreement or the
Registration Rights Agreement, no amendment, waiver, consent, modification or
termination of any provision of this Agreement or any other Basic Document shall
be effective unless signed by each of the Parties or each of the original
signatories thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Basic Document, any waiver of any provision of this
Agreement or any other Basic Document and any consent to any departure by Atlas
from the terms of any provision of this Agreement or any other Basic Document
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on any Party in any case shall entitle any
Party to any other or further notice or demand in similar or other
circumstances.

Section 8.04 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon Atlas, Purchaser, and
their respective successors and permitted assigns. Except as expressly provided
in this Agreement, this Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the Parties to this Agreement and as
provided in Article VII, and their respective successors and permitted assigns.

(b) Assignment of Purchased Units and Warrants. All or any portion of a
Purchaser’s Purchased Units purchased pursuant to this Agreement may be sold,
assigned or pledged by Purchaser, subject to compliance with applicable
securities Laws.

 

17



--------------------------------------------------------------------------------

(c) Assignment of Rights. Purchaser may assign all or any portion of its rights,
subject to an express assumption of each of the obligations under this
Agreement, without the consent of Atlas to any Affiliate of Purchaser, and in
each case the assignee shall be deemed to be a Purchaser hereunder with respect
to such assigned rights or obligations and shall agree to be bound by the
provisions of this Agreement. Except as expressly permitted by this Section
8.04(c), such rights and obligations may not otherwise be transferred except
with the prior written consent of Atlas, in which case the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights or
obligations and shall agree to be bound by the provisions of this Agreement.
Schedule 2.01 shall be revised to reflect the actual Purchaser(s) and
allocations at the Closing.

Section 8.05 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

Section 8.06 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by regular mail, registered or certified
mail, return receipt requested, facsimile, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the following addresses set
forth on the signature pages hereof or to such other address as Atlas or
Purchasers may designate in writing. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; when receipt acknowledged, if
sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery or via electronic mail.

Section 8.07 Entire Agreement. This Agreement and the other Basic Documents are
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein or therein with respect to the rights
granted by Atlas or a Purchaser set forth herein or therein. This Agreement and
the other Basic Documents supersede all prior agreements and understandings
between the Parties with respect to such subject matter.

Section 8.08 Governing Law; Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.

 

18



--------------------------------------------------------------------------------

Section 8.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 8.10 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated on or any time prior to the Closing by Purchasers or by Atlas, in
each case, (A) upon a breach of any representation or warranty of any other
Party set forth in this Agreement, (B) upon a breach in any material respect of
any covenant or agreement on the part of any other Party set forth in this
Agreement (either (A) or (B) above being a “Terminating Breach”) if such
Terminating Breach would cause the satisfaction of the conditions to the
terminating Party’s obligations to be impossible and such Terminating Breach is
not cured within 20 Business Days after written notice from the terminating
Party or (C) if the Closing does not occur on or before June 30, 2015; provided,
that such failure of the Closing to occur is not due, in whole or in part, to
the failure of such Party to perform and comply in all material respects with
the covenants and agreements to be performed or complied with by such Party
prior to the Closing.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate on or any time prior to the Closing:

(i) if the ATLS Merger Agreement is terminated; or

(ii) if a Law shall have been enacted or promulgated, or if any Action shall
have been taken by any Governmental Authority of competent jurisdiction which
permanently restrains, precludes, enjoins or otherwise prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal.

(c) In the event of the termination of this Agreement as provided in
Section 8.10(a) or Section 8.10(b), this Agreement shall forthwith become null
and void. In the event of such termination, there shall be no liability on the
part of any Party hereto, except as set forth in Article VII of this Agreement
and except with respect to the requirement to comply with any confidentiality
agreement in favor of Atlas; provided that nothing herein shall relieve any
Party from any liability or obligation with respect to any willful breach of
this Agreement.

Section 8.11 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Atlas shall have any obligation
hereunder and that, notwithstanding that one or more of the Purchasers and their
permitted assignees may be a corporation, limited partnership, partnership or
limited liability company, no recourse under this Agreement or the other Basic
Documents or under any documents or instruments delivered in connection herewith
or therewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of the Purchasers or Atlas

 

19



--------------------------------------------------------------------------------

or any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of the Purchasers or Atlas or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers and Atlas under this Agreement or the other Basic
Documents or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation.

[The remainder of this page is intentionally left blank.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

    ATLAS ENERGY GROUP, LLC By:

/s/ Daniel C. Herz

Address for notices:

Atlas Energy Group, LLC

1000 Commerce Dr., Suite 400

Pittsburgh, PA 15275

Fax: 215-405-3882

Attn: Sean P. McGrath

With copies to:

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Fax: 212-403-2000

Attn: David K. Lam

          Brandon C. Price

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

    LEON G. COOPERMAN By:

/s/ Leon G. Cooperman

Address for notices:

17024 Brookwood Drive

Boca Raton, Florida 33496

With copies to:

Omega Advisors, Inc.

810 7th Avenue, 33rd Floor

New York, NY 10019

Fax: (212) 495-5236

Attn: David Bloom

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

    Solomon Investment Partnership, L.P.     By: Isidore Corporation     Its:
General Partner By:

/s/ Edward Cohen

Name: Edward Cohen Title: President, Isidore Corp., GP,
Solomon Investment Partnership, L.P.

Address for notices:

Solomon Investment Partnership, L.P.

Atlas Energy Group, LLC

Park Place Corporate Center One

1000 Commerce Drive, Suite 400

Pittsburgh, Pennsylvania 15275

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Jonathan Cohen

/s/ Jonathan Cohen

Julia Pershan Cohen

/s/ Julia Pershan Cohen

Address for notices: Jonathan Cohen Atlas Energy Group, LLC Park Place Corporate
Center One 1000 Commerce Drive, Suite 400 Pittsburgh, Pennsylvania 15275

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Arete Foundation

By:

/s/ Edward Cohen

Name:

Edward Cohen

Title:

Trustee

Address for notices:

Arete Foundation

Atlas Energy Group, LLC

Park Place Corporate Center One

1000 Commerce Drive, Suite 400

Pittsburgh, Pennsylvania 15275

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Daniel Herz

/s/ Daniel Herz

Jillian Herz

/s/ Jillian Herz

Address for notices:

Daniel Herz Atlas Energy Group, LLC Park Place Corporate Center One 1000
Commerce Drive, Suite 400 Pittsburgh, Pennsylvania 15275

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

  Freddie Kotek  

/s/ Freddie Kotek

Address for notices:

Freddie Kotek Atlas Energy Group, LLC Park Place Corporate Center One 1000
Commerce Drive, Suite 400 Pittsburgh, Pennsylvania 15275

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Matthew Jones

/s/ Matthew Jones

Address for notices:

Matthew Jones

Atlas Energy Group, LLC Park Place Corporate Center One 1000 Commerce Drive,
Suite 400 Pittsburgh, Pennsylvania 15275

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Sean McGrath

/s/ Sean McGrath

Address for notices:

Sean McGrath Atlas Energy Group, LLC Park Place Corporate Center One 1000
Commerce Drive, Suite 400 Pittsburgh, Pennsylvania 15275

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

David Jansky

/s/ David Jansky

Address for notices:

David Jansky Atlas Energy Group, LLC Park Place Corporate Center One 1000
Commerce Drive, Suite 400 Pittsburgh, Pennsylvania 15275

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

 

Purchaser

   Purchaser’s Commitment Amount      Purchased Units  

Leon G. Cooperman

   $ 20,000,000         800,000   

Solomon Investment Partnership, L.P.

   $ 5,500,000         220,000   

Jonathan and Julia Pershan Cohen

   $ 5,500,000         220,000   

Arete Foundation

   $ 5,500,000         220,000   

Daniel and Jillian Herz

   $ 1,200,000         48,000   

Freddie Kotek

   $ 1,200,000         48,000   

Matthew Jones

   $ 600,000         24,000   

Sean McGrath

   $ 200,000         8,000   

David Jansky

   $ 300,000         12,000   

Schedule 2.01



--------------------------------------------------------------------------------

EXHIBIT A-1

OFFICER’S CERTIFICATE

ATLAS ENERGY GROUP, LLC

Officer’s Certificate

Pursuant to Section 6.02(b) of the Series A Preferred Unit Purchase Agreement,
dated as of February 25, 2015 (the “Agreement”), by and among Atlas Energy
Group, LLC, a Delaware limited liability company (“Atlas”) and the purchasers
signatory thereto (each a “Purchaser” and collectively the “Purchasers”), the
undersigned hereby certifies on behalf of Atlas, as follows (capitalized terms
used but not defined herein have the meaning assigned to them in the Agreement):

(A) Atlas has performed and complied with the covenants and agreements contained
in the Agreement in all material respects that are required to be performed and
complied with by Atlas on or prior to the date hereof.

(B) The representations and warranties of Atlas contained in the Agreement that
are qualified by materiality or material adverse effect are true and correct as
of the date hereof and all other representations and warranties are true and
correct in all material respects as of the date hereof, except that
representations made as of a specific date are true and correct as of such date
only.

 

Dated:             , 2015     ATLAS ENERGY GROUP, LLC     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A-2

OFFICER’S CERTIFICATE

[PURCHASER]

Officer’s Certificate

Pursuant to Section 6.02(c) of the Series A Preferred Unit Purchase Agreement,
dated as of February 25, 2015 (the “Agreement”), by and among Atlas Energy
Group, LLC, a Delaware limited liability company (“Atlas”), [            ] (the
“Specified Purchaser”) and the other Purchasers signatory thereto (each a
“Purchaser” and collectively the “Purchasers”), the undersigned hereby certifies
on behalf of the Specified Purchaser, as follows (capitalized terms used but not
defined herein have the meaning assigned to them in the Agreement):

(A) The Specified Purchaser has performed and complied with the covenants and
agreements contained in the Agreement in all material respects that are required
to be performed and complied with by the Specified Purchaser on or prior to the
date hereof.

(B) The representations and warranties of the Specified Purchaser contained in
the Agreement that are qualified by materiality or material adverse effect are
true and correct as of the date hereof and all other representations and
warranties are true and correct in all material respects as of the date hereof,
except that representations made as of a specific date are true and correct as
of such date only.

 

Dated:             , 2015     [Purchaser]     By:  

 

    Name:  

 

    Title:  

 